Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current application is a regular application relates a foreign application priority data DE-102019216671 filed on Oct. 29, 2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim is directed to an abstract idea without significantly more.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea of itself; and mathematical relationships/formulas.  
In the instant case, the claims 1-7, claim a method for controlling a mapping method, comprising the following steps (e.g. claim 1)  “detecting a position of a mapping vehicle”;  “detecting vehicle data …“; “determining a quality …”; and “providing a signal for controlling the mapping method as a function of the quality.” are directed towards certain methods of an idea of itself which is considered to be an abstract idea.  
Step 2A-Prong 1 (judicial exception recited is YES), the claimed language encompasses the user thinking which falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A-Prong 2 (Practical Application is NO) since the claims cites a device (claim 6), and a non-transitory machine-readable memory medium (claim 7) which do not integrate on practicing the abstract idea.  Thus, the claims do not include limitations that are significantly more than the abstract idea because the claims do not include an improvement to another technology or technical field, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Step 2B (Inventive Concept is NO) since the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a device and a non-transitory machine to apply the exception using generic computer component which cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, cites “A method for controlling a mapping method …” is indefinite.  There is nowhere in the claims that define how and what manner a mapping method is. 
Below are cited references that teach the claimed subject matter as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (20170197635) in view of Genki(JP2020038359A).
With regard to claim 1, Sato discloses a method for controlling a navigating driving of a vehicle, comprising the following steps: 
detecting a position of a host vehicle (a current position detection section 11, see at least [0022]+); 
detecting vehicle data values as a function of the position, the vehicle data values representing vehicles in surroundings of the host vehicle (exterior camera 19, see at lest [0033]+); 
determining a measurement of the surroundings for the mapping method, as a function of the vehicles in the surroundings (the vehicle control ECU 20 performs image processing on the captured image to detect a partition line drawn on the road on which the vehicle travels, see at least [0037]+); and 
providing a signal for controlling the mapping method as a function of the measurement (The ECU 20 controls the vehicle on which the navigation apparatus 1 is mounted, see at least [0038]+).  
Sato is silent about determining a quality of the surroundings for the mapping.
Genki discloses a map system for a vehicle.  The map system determines a quality of the surroundings for the mapping (see the description at least at Fig.12 and more).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sato by including determining a quality of the surroundings for the mapping as taught by Genki for navigating driving sufficiently.

With regard to claim 2, Sato teaches that the method as recited in claim 1, wherein the signal represents a request for transmitting surroundings data values, the surroundings data values representing the surroundings of the mapping vehicle, the surroundings including at least one surroundings feature for the mapping method (the map information may be stored in an external server to be acquired by the navigation apparatus, see at least [0012]+).  

With regard to claim 3, Genki teaches that the method as recited in claim 1, wherein the vehicle data values represent parked vehicles and/or stationary vehicles in the surroundings of the mapping vehicle (see the description)   

With regard to claim 4, Sato teaches that the method as recited in claim 1, further comprising: detecting weather data which represent a weather condition in the surroundings, the quality of the surroundings for the mapping method additionally resulting as a function of the weather condition in the surroundings (see at least [0031]+).  

With regard to claim 5, Sato teaches that the method as recited in claim 1, wherein the signal represents a vehicle strategy for operating the mapping vehicle, the vehicle strategy providing an at least partial drive through the surroundings for the mapping method (guiding the map, see at elast [0064]-[0066]+).  

With regard to claims 6-7, Sato discloses a device configured to control a mapping method, the device configured to: 
detecting a position of a host vehicle (a current position detection section 11, see at least [0022]+); 
detecting vehicle data values as a function of the position, the vehicle data values representing vehicles in surroundings of the host vehicle (exterior camera 19, see at lest [0033]+); 
determining a measurement of the surroundings for the mapping method, as a function of the vehicles in the surroundings (the vehicle control ECU 20 performs image processing on the captured image to detect a partition line drawn on the road on which the vehicle travels, see at least [0037]+); and 
providing a signal for controlling the mapping method as a function of the measurement (The ECU 20 controls the vehicle on which the navigation apparatus 1 is mounted, see at least [0038]+).  
Sato is silent about determining a quality of the surroundings for the mapping.
Genki discloses a map system for a vehicle.  The map system determines a quality of the surroundings for the mapping (see the description at least at Fig.12 and more).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sato by including determining a quality of the surroundings for the mapping as taught by Genki for navigating driving sufficiently.

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Suto (20190108559) discloses an evaluation information systemwhich includes a vehicle and server that generate evaluation information regarding a facility (see at least the abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662